

116 HR 3685 IH: Fair Chance at Housing Act of 2018
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3685IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Ms. Ocasio-Cortez introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo reform the screening and eviction policies for Federal housing assistance in order to provide
			 fair access to housing, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Chance at Housing Act of 2018. 2.DefinitionsSection 579 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13664) is amended—
 (1)by striking (a) Definitions.—; (2)by striking paragraph (1) and inserting the following new paragraph:
				
					(1)Conviction
 (A)In generalThe term conviction means judgment of guilt or nolo contendere or any disposition arising therefrom. (B)ExclusionsSuch term does not include—
 (i)an arrest or any disposition therefrom that did not result in a conviction; (ii)any criminal disposition for an offense committed prior to the defendant’s 18th birthday;
 (iii)a conviction that has been expunged, sealed, or subject to similar judicial relief; (iv)a disposition received through successful completion of diversion, deferred adjudication, deferred entry of judgment, drug court, or similar judicial program under State law; or
 (v)any other criminal disposition not deemed a conviction under State or Federal law.; and (3)in paragraph (3), by adding after the period at the end the following: For purposes of sections 576 and 577, such term does not include an owner of federally assisted housing specified in paragraph (3)(B)..
			3.Screening of applicants for federally assisted housing
 (a)Definition of covered criminal conductSection 579 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13664), as amended by the preceding provisions of this Act, is further amended—
 (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (2)by inserting after paragraph (1) the following new paragraph:
					
						(2)Covered criminal conduct
							(A)Admission to federally assisted housing
 (i)In generalThe term covered criminal conduct means, with respect to admission to federally assisted housing, criminal conduct— (I)for which the applicant or a member of the applicant’s household has been convicted of a felony under State or Federal criminal law; and
 (II)that threatens the health, or safety of other tenants, the employees, or the owner or public housing agency.
 (ii)ExclusionsNotwithstanding any other provision of law, such term does not include, with respect to admission to federally assisted housing—
 (I)a conviction for a drug offense for which the individual served a sentence of less than ten years; (II)an offense or offenses related to fees or back payments associated with incarceration;
 (III)any other legal financial obligation; or (IV)a conviction for which the individual was sentenced only to probation..
 (b)Screening of applicantsSection 576 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661) is amended to read as follows:
				
					576.Screening of applicants for federally assisted housing
 (a)Authority To deny admission for criminal conductExcept as otherwise provided by this section and in addition to any other authority to screen applicants, in selecting among applicants for admission to federally assisted housing or a federally assisted housing program, including individuals seeking to join a household currently receiving Federal housing assistance, a public housing agency or owner of such housing (as applicable) may deny an applicant admission to the program or to federally assisted housing based on any criminal conduct only if the agency or owner determines, based on an individualized review of the totality of the circumstances, that such applicant or any member of the applicant’s household was engaged in covered criminal conduct, within a reasonable period of time preceding the date when the applicant household would otherwise be admitted to the federally assisted housing or to the program.
						(b)Individualized review of the totality of the circumstances
 (1)RequirementBefore denying admission to an applicant pursuant to subsection (a), a public housing agency or owner of federally assisted housing shall conduct an individualized review of the totality of the circumstances regarding the criminal conduct at issue.
							(2)Review panel for public housing and tenant-based rental assistance applicants
 (A)RequirementThe Secretary shall issue guidance requiring each public housing agency to establish a review panel to conduct the individualized review required under paragraph (1) with respect to applications for federally assisted housing specified in subparagraphs (A) and (B) of section 579B(3). An applicant may present mitigating evidence for the review panel to determine whether the applicant should be admitted.
 (B)MembershipEach committee review panel shall include at least one resident representative. (C)NoticeApplicants shall be notified in writing of their panel review at least 14 days before date of the review. Notice shall be provided in accordance with subsection (c) of this section.
 (D)Conviction informationA public housing agency shall produce a detailed criminal conviction report to be used by the panel in the review process. If an applicant identifies an error on the criminal conviction report used by the panel, the applicant shall have the opportunity to defer his or her application prior to panel review to correct the report. The report shall be shared only with the applicant and members of the review panel.
 (E)Burden of proofA public housing agency may not deny admission to an applicant unless the agency determines, by a preponderance of the evidence, that the applicant’s criminal conduct renders the applicant unfit for housing.
 (F)ConfidentialityAll information gathered in the process of screening for criminal convictions shall be kept confidential and shall not be released unless the applicant agrees in writing or such release it is otherwise required by law. Public housing agencies shall establish a formal confidentiality policy.
 (G)Decision-making processThe panel shall review the applicant’s circumstances and other available information, including any information the applicant chooses to bring to the panel’s attention. Within 7 days, the panel shall review all relevant information and members shall determine whether, by a preponderance of the evidence, the applicant’s criminal record renders the applicant unfit for housing.
 (H)AppealsEach applicant shall have a right to appeal a decision by the panel to deny admission, in accordance with current regulations. An applicant shall have 14 days to appeal the determination and a request for such an appeal shall be made in writing. Pursuant to such a request, the public housing agency shall hold an informal hearing and decide whether to uphold the initial determination within 7 days after the hearing. The public housing agency shall hold the dwelling unit open or shall reserve the assistance under the federally assisted housing program, as the case may be during the entire time of the appeals process.
 (3)Non-discriminationWhen conducting an individualized review under this section, a public housing agency or owner of federally assisted housing shall comply with applicable civil rights requirements under the Fair Housing Act, title VI of the Civil Rights Act of 1964, section 504 of the Rehabilitation Act of 1973, and titles II and III of the Americans with Disabilities Act of 1990.
 (4)Review factorsIn conducting the reviews required under paragraph (1), the public housing agency or owner which shall consider the following factors holistically, such that no single factor is dispositive:
 (A)SeverityThe severity of the criminal offense or offenses committed. (B)Time elapsedThe amount of time elapsed since the criminal offense or offenses were committed.
 (C)Evidence of rehabilitationEvidence of rehabilitation, including— (i)a person’s satisfactory compliance with all terms and conditions of parole or probation, provided that the person’s failure to pay fines, fees, and restitution shall not be considered noncompliance with terms and conditions of parole or probation;
 (ii)educational attainment or vocational or professional training, or employment since conviction, including training received or employment while incarcerated;
 (iii)completion of or active participation in rehabilitative treatment, including alcohol or drug treatment;
 (iv)letters of recommendation from community organizations, counselors, case managers, teachers, community leaders, parole officers, and probation officers who have observed the person;
 (v)a person’s familial relationship with a person who may be currently residing in the dwelling unit in federally assisted housing that the applicant is applying for residence in; or
 (vi)the age of the person at the time of the conviction. (D)Reduction in sentenceWhether the applicant received a reduced sentence for the criminal offense or offenses committed.
 (E)Nature of offenseThe nature of the criminal offense, which shall include the following: (i)Offenses related to an individual’s disability statusWhether the criminal offense or offenses—
 (I)were committed by a member of the household who is an individual with disabilities who is entitled to a reasonable accommodation under the Fair Housing Act or section 504 of the Rehabilitation Act of 1974; and
 (II)are related to or resulted from a symptom of a disability of the member of the household who committed the criminal offense or offenses.
 (ii)Proximity to assisted housingWhether the criminal offense or offenses occurred on or near the federally assisted housing to which the applicant’s application relates (if applicable).
 (iii)Offenses related to an individual’s status as a victim of domestic violenceWhether the criminal offense or offenses committed arose from a household member’s status as a victim of domestic violence, dating violence, sexual assault, or stalking, as such terms are defined in section 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291).
 (F)Other mitigating informationAny other mitigating information provided by the applicant, or provided on the applicant’s behalf, including any information regarding the rehabilitation or good conduct of the member of the household who committed the criminal offense or offenses.
 (5)GuidanceThe Secretary shall issue guidance for public housing agencies and owners to implement the requirement to conduct individualized reviews in accordance with this section.
 (c)NoticesThe Secretary shall require each public housing agency and owner of federally assisted housing to provide—
 (1)to each new applicant and each applicant upon selection from the wait list for admission to federally assisted housing or to a federally assisted housing program, at the time of application and selection from the wait list, written notice of the policy of such agency or owner pursuant to this subtitle or any other provision of law regarding denial of admission for criminal conduct, which shall include—
 (A)notice of the authority under subsection (a) to deny admission based on covered criminal conduct and notice of the specific reasonable time period to which such authority applies;
 (B)notice of the requirement under subsection (b) to consider the totality of the circumstances and the right under subsection (b)(4) to present mitigating evidence; and
 (C)when applicable, a criminal conviction report that the public housing agency plans to provide to the review panel to be used in its individualized review of the applicant or a member of the applicant’s household, and notice of a tenant’s rights to appear at the review panel and correct inaccuracies in his or her criminal conviction report; and
 (2)to an applicant, upon denial of an application for admission to federally assisted housing or to a federally assisted housing program—
 (A)written notice of— (i)the reason for such denial, including the specific criminal conduct on which the denial is based; and
 (ii)the actions that the applicant may take to appeal such denial; and (B)a copy of any documents that the public housing agency or owner used to support its determination of criminal conduct.
								(d)Opportunity To remove culpable household member
 (1)In generalIn the case of any covered criminal conduct described in subsection (a) warranting denial of admission to federally assisted housing, the public housing agency or owner shall, before denying admission to the entire applicant household, provide the applicant household with the option of removing from the household the member or members who would be cause for such denial in order for the remainder of the household to be eligible for admission, and may only deny such admission if the applicant household refuses to exercise such option.
 (2)NoticeA public housing agency or owner shall provide the applicant household with written notice of the option required under paragraph (1) within a reasonable time before notice of an adverse action relating to covered criminal conduct described in subsection (a).
 (e)Prohibition on drug and alcohol testingNotwithstanding any other provision of law, a public housing agency or owner of federally assisted housing may not require drug or alcohol testing of any applicant for admission to federally assisted housing or a federally assisted housing program as a condition of such housing assistance.
 (f)Compliance with limited English proficiency requirementsAny notice required under this section to be provided to an applicant or applicant household shall be provided in multiple languages, consistent with guidance issued by the Secretary in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency)..
 (c)GuidanceNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development, after consultation with the Attorney General of the United States and an opportunity for public comment on the proposed guidance, shall issue the following guidance:
 (1)Individualized reviews regarding the totality of the circumstancesGuidance required under paragraph (5) of section 576(b) of the Quality Housing and Work Responsibility Act of 1998, as such subsection is amended by subsection (b) of this section, regarding reviews required under paragraph (1) of such section 576(b).
 (2)Model notice to applicantsGuidance setting forth model notification forms for use by public housing agencies and owners of federally assisted housing in meeting the requirements of subsection (c) of section 576 of the Quality Housing and Work Responsibility Act of 1998, as added by the amendment made by subsection (b) of this section.
				4.Requirements for termination of tenancy and assistance for covered criminal conduct by tenants of
			 federally assisted housing
 (a)Definition of covered criminal conductParagraph (2) of section 579 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13664), as added by the preceding provisions of this Act, is further amended by adding at the end the following new subparagraph:
				
					(B)Termination of tenancy or assistance
 (i)In generalThe term covered criminal conduct means, with respect to termination of tenancy or assistance, criminal conduct committed by the tenant or any member of the tenant’s household while receiving Federal housing assistance, that threatens the health or safety of other tenants, the employees, or the owner or public housing agency. Such term includes criminal conduct described in section 16(f)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437n(f)(1)).
 (ii)ExclusionsSuch term does not include, with respect to termination of tenancy or assistance— (I)a misdemeanor;
 (II)an arrest for an offense for which the applicant was not subsequently adjudicated or convicted; (III)any juvenile adjudication or conviction, including convictions where a juvenile was tried as an adult;
 (IV)a conviction that has been expunged, sealed, or subject to similar judicial relief under State law; (V)criminal citations or infractions regardless of classification;
 (VI)non-criminal citations; (VII)a disposition received through successful completion of diversion, deferred adjudication, deferred entry of judgment, drug court, or similar judicial program under State law;
 (VIII)a conviction for which the individual was sentenced only to probation; (IX)an offense or offenses related to fees or back payments associated with incarceration;
 (X)child support payments or back pay associated with barriers, including incarceration, homelessness, unemployment, or disability; or
 (XI)disciplinary infractions committed by elementary or secondary school students, or school related issues that are not criminal in nature, but may have led to justice involvement..
 (b)Requirements for terminationSection 577 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13662) is amended to read as follows:
				
					577.Requirements for termination of tenancy and assistance for covered criminal conduct by tenants of
			 federally assisted housing
 (a)Authority To terminate for criminal conductA public housing agency or owner of federally assisted housing may not terminate the tenancy of any tenant of federally assisted housing, or assistance for a household under any federally assisted housing program, based on any criminal conduct unless the agency or owner, as applicable, determines in accordance with this section that such conduct is covered criminal conduct (as such term is defined in section 579b).
						(b)Individualized review of the totality of the circumstances
 (1)RequirementIn determining whether to terminate tenancy or assistance to any household based on covered criminal conduct by a household member or any guest or other person under the control of a household member, a public housing agency or an owner of federally assisted housing shall conduct an individualized review of the totality of the circumstances regarding the criminal conduct at issue, taking into consideration the household’s need for housing and the health and safety of the community.
 (2)Mitigating factorsIn conducting reviews required under paragraph (1), a public housing agency or owner shall consider all factors presented, including all of the factors specified in section 576(b)(4), as appropriate, except that, for purposes of this paragraph—
 (A)subparagraph (C)(v) of such section shall be applied by substituting a member of the household for the applicant; and (B)subparagraph (E)(ii) of such section shall be applied by substituting in which the household resides for to which the applicant’s application relates (if applicable).
 (3)NondiscriminationWhen conducting an individualized review under this section, a public housing agency or owner of federally assisted housing shall comply with applicable civil rights requirements under the Fair Housing Act, title VI of the Civil Rights Act of 1964, section 504 of the Rehabilitation Act of 1973, and titles II and III of the Americans with Disabilities Act of 1990.
							(4)Investigations and evidence presented by public housing agency or owner of federally assisted
			 housing
 (A)Forced entryIf conducting an investigation into alleged criminal conduct committed by a tenant or member of the tenant’s household, the public housing agency or owner of federally assisted housing may not enter the rental property unless entry is authorized by the tenant or a member of the tenant’s household.
 (B)Evidence presented by public housing agency or owner of federally assisted housingIf presenting evidence during the individualized review to demonstrate that a household member or any guest or other person under the control of a household member engaged in covered criminal conduct, the public housing agency or owner of federally assisted housing may only present substantiated evidence.
 (5)GuidanceThe Secretary shall issue guidance for public housing agencies and owners to implement the requirement to conduct individualized reviews in accordance with this subsection.
							(c)Option To remove culpable household member
 (1)In generalIn the case of any covered criminal conduct warranting termination of tenancy or assistance, the public housing agency or owner shall, before proceeding with eviction or termination proceedings against the entire tenant household, provide the tenant with the option of removing from the household the member that is culpable for the conduct that warrants the termination in order for the remainder of the household to continue to reside in the assisted unit, and may only proceed with eviction proceedings if the tenant refuses to exercise such option.
 (2)Lease or voucher bifurcationA public housing agency or owner or manager of federally assisted housing may bifurcate a lease for the housing or voucher in order to evict, remove, or terminate assistance to any individual who is a tenant or lawful occupant of the housing and who engages in covered criminal conduct without evicting, removing, terminating assistance to, or otherwise penalizing other household members who are tenants or lawful occupants of the housing.
 (3)Effect of eviction on other tenantsIf public housing agency or owner or manager of federally assisted housing evicts, removes, or terminates assistance to an individual under paragraph (2), and the individual is the sole tenant eligible to receive assistance under a federally assisted housing program, the public housing agency or owner or manager of the federally assisted housing shall provide any remaining tenant an opportunity to establish eligibility for the federally assisted housing. If a tenant described in the preceding sentence cannot establish eligibility, the public housing agency or owner or manager of the housing shall provide the tenant a reasonable time of not less than 120 days, as determined by the Secretary, to find new housing or to establish eligibility for housing under another Federal housing program.
 (4)Availability of remediesParagraphs (1) through (3) shall not supersede any protections or remedies available under the Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.).
 (d)Prohibition on drug and alcohol testingNotwithstanding any other provision of law, a public housing agency or owner of federally assisted housing may not require drug or alcohol testing of any tenant of federally assisted housing or member of a tenant’s household as a condition of tenancy in such housing or continued receipt of such assistance..
 (c)Effective dateSection 577 of the Quality Housing and Work Responsibility Act of 1998, as amended by subsection (b) of this section, shall take effect and apply on the date of the enactment of this Act.
			5.Eviction standards, lease terms, and other limitations for public housing
 (a)Administrative grievance proceduresSubsection (k) of section 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d(k)) is amended by striking the matter after and below paragraph (6).
 (b)Lease termsSubsection (l) of section 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d(l)) is amended—
 (1)in paragraph (5), by inserting , subject to paragraph (6) before the semicolon at the end; (2)by striking paragraph (6) and inserting the following new paragraph:
					
 (6)provide that the public housing agency may not terminate the tenancy based on any criminal conduct unless the agency determines, in accordance with section 577 of the Quality Housing and Work Responsibility Act of 1998, that such conduct is covered criminal conduct (as such term is defined in section 579B of such Act);;
 (3)in the second paragraph designated as paragraph (7) (relating to occupancy in violation of section 576(b) of the Quality Housing and Work Responsibility Act of 1998; as added by section 575(b)(4) of such Act (Public Law 105–276; 112 Stat. 2635))—
 (A)by striking any occupancy in violation of section 576(b) of the Quality Housing and Work Responsibility Act of 1998 (relating to ineligibility of illegal drug users and alcohol abusers) or;
 (B)by striking (relating to termination of tenancy and assistance for illegal drug users and alcohol abusers); and (C)by redesignating such paragraph as paragraph (8); and
 (4)in paragraph (9)— (A)in subparagraph (A), by striking ; or at the end and inserting a period;
 (B)by striking if such tenant— in the matter preceding subparagraph (A) and all that follows through (A) is fleeing and inserting if such tenant is fleeing; and (C)by striking paragraph (2).
 (c)Prohibition on obtaining information from drug abuse treatment facilitiesSubsection (t) of section 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d(t)) is amended—
 (1)in the subsection heading, by striking Obtaining and inserting Prohibition on obtaining; (2)by striking paragraphs (1), (2), and (3) and inserting the following new paragraphs:
					
 (1)ProhibitionA public housing agency may not require a person who applies for admission to public housing to provide consent that authorizes the agency to receive information from a drug abuse treatment facility that is related to whether the applicant is currently engaging in the illegal use of a controlled substance or the applicant’s progress in rehabilitation, and may not request such an applicant to provide such consent. Such an applicant may voluntarily provide such information, provide signed written consent for the agency to receive such information, or provide signed written consent for such a facility to provide such information to an agency, for purposes of an individualized review under section 576(b) of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661(b)) and an agency provided such information shall consider such information in conducting such a review. Nothing in this paragraph may be construed to penalize or to authorize any penalty for an applicant for not providing such information or consent.
 (2)Expiration of written consentAn applicant’s signed written consent provided pursuant to paragraph (1) shall expire automatically after the public housing agency has made a final decision to either approve or deny the applicant’s application for admittance to public housing.;
 (3)by striking paragraph (6); and (4)by redesignating paragraphs (4), (5), (7), and (8) as paragraphs (3), (4), (5), and (6), respectively.
 (d)Visitation rightsSection 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d) is amended by adding at the end the following new subsection:
				
 (u)Visitation rightsA public housing agency may prohibit visitation of a public housing dwelling unit by a non-tenant on the basis of criminal conduct by such non-tenant only if—
 (1)such conduct is covered criminal conduct, as such term is defined in section 579B of the Quality Housing and Work Responsibility Act of 1998;
 (2)the agency has thoroughly considered— (A)all mitigating factors, including the same factors with respect to the non-tenant as are required under subsection (b) of such section 576 to be considered with respect to an applicant for federally assisted housing; and
 (B)the familial relationship between the tenant and the non-tenant as mitigating factors; (3)in the case of any such prohibition of visitation by a non-tenant, the agency provides the tenant and non-tenant involved with an opportunity, not less frequently than annually, to request a redetermination with respect to such prohibition at which the tenant and non-tenant may present any new mitigating evidence;
 (4)the agency has provided the non-tenant with written notice of the agency’s decision to prohibit visitation, that—
 (A)includes statements identifying the basis for prohibition and setting forth the non-tenant’s right to present mitigating factors to overturn the agency’s decision; and
 (B)is provided in multiple languages, consistent with guidance issued by the Secretary in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency); and
 (5)such prohibition ends after a period of time that does not exceed three years.. (e)Privately managed public housing and housing funded under certain demonstration programsSection 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d), as amended by the preceding provisions of this section, is further amended by adding at the end the following new subsection:
				
					(v)Screening and eviction policies for privately managed public housing and housing funded under
 certain demonstration programsNotwithstanding any other provision of law, including subtitle F of the Quality Housing and Work Responsibility Act of 1998, in the case of any public housing dwelling units or projects that are managed by an entity other than the public housing agency that owns the units or project, any units or projects subject to the Moving to Work demonstration program authorized under section 204 of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321), and any units with assistance converted under the Rental Assistance Demonstration program authorized under title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 673), such units and projects shall be subject to the screening and eviction policies established pursuant to this section and subtitle F of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.) by the agency that owns the units or projects..
			6.Termination of tenancy and tenant selection under section 8 rental assistance program
 (a)Termination of tenancy in projects with project-Based assistanceSubparagraph (B) of section 8(d)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437f(d)(1)(B)) is amended—
 (1)in clause (ii), by inserting , subject to clause (iii) before the semicolon at the end; and (2)by striking clause (iii) and inserting the following new clause:
					
 (iii)during the term of the lease, the owner may not terminate the tenancy based on any criminal conduct unless the owner determines, in accordance with section 577 of the Quality Housing and Work Responsibility Act of 1998, that such conduct is covered criminal conduct (as such term is defined in section 579B of such Act);.
 (b)Selection of tenants under voucher programSubparagraph (B) of section 8(o)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(6)(B)) is amended—
 (1)by striking (B) Selection of tenants.—Each and inserting the following:  (B)Selection of tenants (i)Function of ownerEach;
 (2)by inserting after shall be the function of the owner. the following: Any owner that screens applicants based on the criminal background of the applicant or any member of the applicant household, or other permissible grounds for denial under subtitle F of title V of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.; relating to safety and security in public and assisted housing) or this section, shall provide each applicant, at the time of application, written notice that the owner is conducting such screening, which notice shall be provided in multiple languages, consistent with guidance issued by the Secretary in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency).;
 (3)by striking In addition and inserting the following:  (ii)ScreeningIn addition;
 (4)by inserting before the period at the end the following: , except that a public housing agency may not elect to screen applicants for the program based on criminal conduct. The preceding sentence may not be construed to limit or affect the authority of a public housing agency under section 576 of the Quality Housing and Work Responsibility Act of 1998; and
 (5)by adding at the end the following new clause:  (iii)Existing assisted familiesPreviously assisted or subsidized families being provided with tenant protection assistance authorized by law (including tenant protection vouchers, enhanced vouchers under subsection (t), or project-based vouchers under subsection (o)(13)), families who are porting their vouchers to a new jurisdiction, and assisted families who are moving to redeveloped public housing (including any units with assistance converted under the Rental Assistance Demonstration program authorized under title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 673)), shall not be considered new applicants under this paragraph and shall not be subject to elective re-screening by a public housing agency..
 (c)Administrative feesSubparagraph (B) of section 8(q)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)(2)(B)) is amended by inserting before the semicolon the following: , except that persons who have exited a jail or prison shall be considered, for purposes of this subparagraph, to be experiencing difficulty in obtaining appropriate housing under the programs as determined by the Secretary.
			7.Screening and termination of tenancy in rural housing programs
 (a)RegulationsThe Secretary of Agriculture shall— (1)revise the regulations of the Secretary regarding screening of applicants for admission to housing assisted, and for housing assistance, under the covered rural housing programs (as such term is defined in subsection (b)) to provide that such regulations are substantially similar to the regulations of the Secretary of Housing and Urban Development relating to screening of applicants for admission to federally assisted housing and to federally assisted housing programs, pursuant to the United States Housing Act of 1937, subtitle F of the Quality Housing and Work Responsibility Act of 1998, and any other applicable laws; and
 (2)revise the regulations of the Secretary regarding termination of tenancy in housing assisted, and termination of housing assistance, under the covered rural housing programs to provide that such regulations are substantially similar to the regulations of the Secretary of Housing and Urban Development relating to termination of tenancy in federally assisted housing, and termination of housing assistance, pursuant to the United States Housing Act of 1937, subtitle F of the Quality Housing and Work Responsibility Act of 1998, and any other applicable laws.
 (b)Covered rural housing programsFor purposes of this section, the term covered rural housing programs means— (1)the program under section 515 of the Housing Act of 1949 (42 U.S.C. 1485) for rural rental and cooperative housing;
 (2)the loan and grant programs under sections 514 and 516 of such Act (42 U.S.C. 1484, 1486) for farm labor housing;
 (3)the program under section 533 of such Act (42 U.S.C. 1490M) for housing preservation grants; (4)the program under section 538 of such Act (42 U.S.C. 1490p–2) for loan guarantees for multifamily rural rental housing;
 (5)the program under section 521(a) of such Act (42 U.S.C. 1490a) for rural housing rental assistance; and
 (6)the program under section 542 of such Act (42 U.S.C. 1490r) for rural housing rental voucher assistance.
 (c)Timing; consultationThe Secretary of Agriculture shall issue the revised regulations required under paragraph (1)— (1)after consultation with the Secretary of Housing and Urban Development; and
 (2)not later than the expiration of the 180-day period that begins upon the conclusion of the period specified in section 10 of this Act.
 (d)Conforming amendmentParagraph (3) of section 579 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13664), as so redesignated by the amendments made by section 3 of this Act, is further amended—
 (1)in subparagraph (G), by inserting or after the semicolon at the end; (2)in subparagraph (H), by striking ; or and inserting a period; and
 (3)by striking subparagraph (I). 8.Data collection (a)In generalSubtitle F of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.) is amended—
 (1)by redesignating section 579, as amended by the preceding provisions of this Act, as section 579B; and
 (2)by inserting after section 578 (42 U.S.C. 13663) the following new section:  579.Data collection (a)Applications (1)In generalThe Secretary shall require each public housing agency and owner to submit a report to the Secretary on an annual basis that contains the following information for the preceding 12-month reporting period:
 (A)The number of applications for admission to federally assisted housing or a federally assisted housing program reviewed by the public housing agency, including its review panel, or owner.
 (B)The number of applications for admission to federally assisted housing or a federally assisted housing program reviewed by the public housing agency, including its review panel, or owner for covered criminal conduct.
 (C)The number of denials of applications for admission to federally assisted housing or a federally assisted housing program rendered by the public housing agency or owner on the basis of covered criminal conduct.
 (D)The number of such denials pursuant to which the applicant filed a request for informal review. (E)The number of such denials that were overturned following informal review.
 (F)The information required under subparagraphs (A) through (E) disaggregated by the race of the applicant, the ethnicity of the applicant, the sex of the applicant, and whether the applicant had a disability as defined by section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (2)ConfidentialityThe information collected pursuant to paragraph (1) shall be subject to the same confidentiality requirements of section 576(b)(2)(F) that are applicable to information gathered in the process of screening for criminal convictions.
 (b)TerminationsThe Secretary shall require each public housing agency and owner to submit a report to the Secretary on an annual basis that contains the following information for the preceding 12-month reporting period:
 (1)The number of terminations of tenancy and terminations of assistance initiated by the public housing agency or owner.
 (2)The number of terminations of tenancy and terminations of assistance rendered by the public housing agency or owner on the basis of covered criminal activity.
 (3)For each termination of tenancy or assistance based on covered criminal conduct, the specific type or types of covered criminal conduct involved, including the disposition of any criminal charges against the tenant or participant.
 (4)The information required under paragraphs (1) through (3) disaggregated by the race of the applicant, the ethnicity of the applicant, the sex of the applicant, and whether the applicant had a disability as defined by section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794)..
 (b)Conforming amendmentSubsection (c) of section 578 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13663(c)) is amended by striking section 579(a)(2) and inserting section 579B(3).
 9.ComplianceSubtitle F of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.), as amended by the preceding provisions of this Act, is further amended by inserting after section 579 (as added by section 8 of this Act) the following new section:
			
 579A.ComplianceA public housing agency or owner of federally assisted housing, as applicable, shall be solely responsible for compliance with the requirements of this subtitle, notwithstanding the use of any third party for such purposes. In a case of failure of a public housing agency or owner to comply with the requirements of this subtitle, the Secretary may withhold funds made available for the federally assisted housing program under which the failure to comply occurred from the agency or owner..
 10.No interference with State or local regulatory authorityThis Act and the amendments made by this Act may not be construed to preempt any State or local regulations or requirements that do not prevent the application of the provisions of this Act or such amendments.
 11.RegulationsThe Secretary of Housing and Urban Development shall issue any regulations necessary to carry out the amendments made by sections 2 through 6 and section 8 of this Act not later than the expiration of the 12-month period beginning on the date of the enactment of this Act.
 12.Effective dateExcept as specifically provided otherwise in this Act, the amendments made by this Act shall be made on, and shall apply beginning upon, the effective date of the regulations issued pursuant to section 11.
		